Citation Nr: 0619171	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-31 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of medical treatment 
provided at the Mercy Medical Center on February 4, 2004.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the VA Medical Center 
(VAMC) in Boise, Idaho.

In March 2005, the Board remanded this matter to afford the 
veteran the opportunity to attend a hearing before a Veterans 
Law Judge, as he has requested.  In May 2005, the veteran 
testified before the undersigned at a video conference 
hearing, in conformance with his request.  A transcript of 
that hearing is of record.  This matter was last before the 
Board in July 2005, when it was remanded for further 
evidentiary development.


FINDINGS OF FACT

1.  Service connection is in effect for a seizure disorder, 
major depressive disorder and hemorrhoids.  

2.  On February 4, 2004, the veteran received medical 
services for nonspecific seizure activity, a service-
connected disability, at the Mercy Medical Center, a non-VA 
medical facility, for which he incurred medical expenses. 

3.  VA payment or reimbursement of the cost of the private 
medical care provided on February 4, 2004, was not authorized 
prior to the veteran receiving that care. 

4.  The veteran's seizure disorder was not clinically 
emergent on February 4, 2004, to the point that seeking 
treatment at the VAMC would not have been feasible. 




CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a service-connected disability at the Mercy 
Medical Center, a non-VA facility, on February 4, 2004, have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1000-1008 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App.  132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in September 
2004. 

The veteran seeks payment or reimbursement for emergency 
services for a service-connected disability at a non-VA 
medical facility, the Mercy Medical Center, on February 4, 
2004.  He contends that his medical expenses should be paid 
by VA because he sought treatment for a service-connected 
disability, namely a seizure disorder, and that it was not 
feasible to seek medical treatment at the VAMC because the 
Mercy Medical Center was closer in proximity to his residence 
and the situation was an emergency.  

As a preliminary matter, the Board finds that the evidence is 
at least in equipoise that the veteran sought treatment for a 
seizure disorder.  At the aforementioned Board hearing, the 
veteran testified that he was ultimately diagnosed as having 
a reaction to furosemide.  In February 2004, two days 
following his admission to the Mercy Medical Center, the 
veteran was seen at the VAMC, and the assessment at that time 
was suspect nonspecific seizure activity with incidental 
finding of sinusitis.  Accordingly, the evidence indicates 
that the veteran was treated for his service-connected 
seizure disorder at the Mercy Medical Center on February 4, 
2004.  

The Board must make a factual determination as to whether VA 
gave prior authorization for the non-VA medical care provided 
by the Mercy Medical Center on February 4, 2004.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).  The law provides that, in connection 
with its statutory obligation to provide medical services to 
veterans, VA may contract for private care in certain limited 
circumstances, including cases where a medical emergency 
exists.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 38 
C.F.R. § 17.54.  

The veteran asserts that his late wife received prior 
authorization from the VAMC to seek emergency services at the 
Mercy Medical Center on February 4, 2004; however, the record 
contains no record of any such contact and does not indicate 
that application for authorization was made to VA within 72 
hours of the emergency services on February 4, 2004.  There 
is only a report of telephone contact with the VAMC after the 
veteran received treatment at the Mercy Medical Center.  
There is no indication that treatment was authorized by the 
VAMC within 72 hours of the veteran's admission to the Mercy 
Medical Center.  For these reasons, in the absence of prior 
authorization or deemed prior authorization for medical 
services, there is no factual or legal basis for payment or 
reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 
17.54 for medical services for a service-connected disability 
at a non-VA facility on February 4, 2004.  Nonetheless, the 
veteran may be entitled to reimbursement or payment for 
unauthorized medical expenses.

Because the medical expenses incurred on February 4, 2004, 
were not authorized, the next determination that must be made 
is whether the veteran is entitled to reimbursement or 
payment by VA of such unauthorized medical expenses. 
Unauthorized medical expenses may be paid or reimbursed 
pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2002).

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non- 
service-connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent  
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2004).  
To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 must be satisfied.  See 
Malone v. Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 
17.52, 17.53, 17.54

The provisions of 38 U.S.C.A. § 1725 (also known as The 
Veterans Millennium Health Care and Benefits Act), also 
provide general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and who are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-1008 
(2004). 

At his Board hearing, the veteran testified that, while at 
his residence and prior to going to the Mercy Medical Center 
on February 4, 2004, he was unable to move and believed that 
he was having a seizure.  Accordingly, his wife, son-in-law 
and grandson transported him to the Mercy Medical Center.  
Upon admission to the emergency room the veteran reported a 
history of tremors lasting hours over the past few days.  The 
veteran also testified that the VAMC was approximately 25 
miles from his residence, and the Mercy Medical Center was 
approximately eight miles from his residence.  Of record is a 
VAMC opinion which states that the veteran's condition was 
not clinically emergent to a point that seeking treatment at 
the VAMC would not have been feasible.  

Because of the length of time that the veteran tolerated his 
tremors, the proximity of the VAMC to his residence and the 
competent medical evidence indicating that the veteran's 
condition was not clinically emergent to the point that going 
to the VAMC would not have been feasible, the Board finds 
that the preponderance of the evidence is against the claim 
for reimbursement of medical expenses incurred on February 4, 
2004, at the Mercy Medical Center.  The preponderance of the 
evidence indicates that going to the VAMC for treatment was 
feasible on February 4, 2004, and that his condition was not 
emergent.  Thus, payment or reimbursement must be denied 
pursuant to 38 U.S.C.A. §§ 1725 and 1728.


ORDER

Entitlement to payment or reimbursement of emergency services 
incurred at the Mercy Medical Center on February 4, 2004, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


